DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/01/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (Chinese Pub No. CN 101767511 A) in view of Bi et al. (U.S. Patent No. 7,866,559; hereinafter – “Bi”). All citations to Zhu are directed toward the English machine translation of the Chinese document.
Regarding claim 1, Zhu teaches a micro-optical imaging film, characterized in that the micro-optical imaging film comprises
a body (1) (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively 
focusing structures (3) being formed on the first portion of the body and pattern structures (4) being formed in the second portion of the body, the focusing structures being formed of the first polymer, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5);
wherein the pattern structures are groove structures (4), wherein the groove structures are formed in the second portion of the body (See e.g. Figs. 4-5; Pages 4-5: “The micro graphic array 4 can be formed on the other surface of the base layer by holographic molding, printing, inkjet, embossing, laser etching, dyeing, photochromic, partial metallization, or UV replication. The micro-text array 4 and its background can also be composed of micro-nano structures with different structures”);
a first fusion portion at an intersection of the first portion and the second portion away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);

cover structures (8) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 4-5; Page 8: “a transparent protective layer 8 on the harmonic diffraction microlens array 3”),
wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 4-5; Page 8: “When the transparent protective layer 8 is in direct contact with the harmonic diffractive microlens array 3, the refractive index of the transparent protective layer 8 is smaller than the refractive index of the microlens array, and the refractive index difference is not less than 0.3”).
Regarding the limitation that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph) which lies within Applicant’s claimed range and thus anticipates the range, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03.I). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2). As such, even if Zhu did not disclose a specific embodiment within the claimed range, it would have been obvious to one having ordinary skill in the art at the time In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “first fusion portion…is formed by fusing the first polymer and the second polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Zhu fails to explicitly disclose that the pattern structures are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer and entirely located inside the second portion of the body. Moreover, although the structure of Zhu meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Zhu fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (100) and a second polymer (102), focusing structures being formed on the first portion of the body and pattern structures formed in the second portion of the body, wherein the pattern structures (108a-c) are groove structures filled with a filler, wherein the groove structures are 
Bi teaches these filled groove portions and fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the filled groove portions and fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 2, Zhu in view of Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures and the pattern structures are integral (See e.g. Figs. 4-5; Pages 4-5).
Regarding claim 9, Zhu in view of Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures are formed on a first surface of the body, and the pattern structures are formed on a second surface of the body, the first surface and the second surface being opposite to each other (See e.g. Figs. 4-5; Pages 4-5: “the harmonic diffraction microlens array 3 and the microtext array 4 are respectively located on two opposite surfaces of the base layer 2”).
Regarding claim 12, Zhu in view of Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures comprise one or more microlenses, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5: “The harmonic diffractive microlens array 3 is composed of a plurality of harmonic diffractive microlenses arranged periodically”).
Regarding claim 13, Zhu in view of Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the cover structures include first and second surface opposite each other in thickness, the first surface is provided on an exterior surface of the focusing structures, the second surface is flat (See e.g. Figs. 4-5; Page 8).
Regarding claim 14, Zhu teaches an imaging device, characterized in that it comprises:
an imaging film (1) comprising a body (1) (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively located on two opposite surfaces of the base layer 2…the base layer 2 is a colorless or colored medium layer that is at least partially transparent. It can be a single transparent dielectric film, such as PET film, PVC film, etc…”) comprised of a first portion and a second portion, wherein the first portion is made from a first polymer and the second portion is made from a second polymer which is different from the first polymer (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);
focusing structures (3) being formed on the first portion of the body and pattern structures (4) being formed in the second portion of the body, the focusing structures being formed of the first polymer, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5);
wherein the pattern structures are groove structures (4), wherein the groove structures are formed in the second portion of the body (See e.g. Figs. 4-5; Pages 4-5: “The micro graphic array 4 can be formed on the other surface of the base layer by holographic molding, printing, inkjet, embossing, laser etching, dyeing, photochromic, partial metallization, or UV replication. The micro-text array 4 and its background can also be composed of micro-nano structures with different structures”);
a first fusion portion at an intersection of the first portion and the second portion away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are 
a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… its thickness is set such that the micro-graphics array is located near the focal plane of the harmonic diffraction micro-lens array”), with a particular example of 25 microns, within Applicant’s claimed range (Page 6, Third Paragraph);
cover structures (8) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 4-5; Page 8: “a transparent protective layer 8 on the harmonic diffraction microlens array 3”),
wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 4-5; Page 8: “When the transparent protective layer 8 is in direct contact with the harmonic diffractive microlens array 3, the refractive index of the transparent protective layer 8 is smaller than the refractive index of the microlens array, and the refractive index difference is not less than 0.3”); and
a carrying structure (not shown) used for displaying images of the imaging film, the carrying structure is provided on the second surface of the cover structures, wherein the carrying structure is a solid in a transparent state (Page 8: “an adhesive layer may be coated on one or both surfaces of the security element 1 so as to be able to adhere to the protected object”).
Regarding the limitation that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph) which lies within Applicant’s claimed range and thus anticipates the Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03.I). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2). As such, even if Zhu did not disclose a specific embodiment within the claimed range, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu such that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit,” as in Zhu (Page 2), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “a first fusion portion…is formed by fusing the first polymer and the second polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Zhu fails to explicitly disclose that the pattern structures are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer and entirely located inside the second portion of the body. Moreover, although the structure of Zhu meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Zhu fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a 
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (100) and a second polymer (102), focusing structures being formed on the first portion of the body and pattern structures formed in the second portion of the body, wherein the pattern structures (108a-c) are groove structures filled with a filler, wherein the groove structures are formed in the second portion of the body and the filler being a material having a refractive index to light different from that of the second polymer, the filler is entirely located inside the second portion of the body, wherein a first fusion portion at an intersection of the first portion (100) and the second portion (102) away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100% (See e.g. Fig. 3; C. 4, L. 62 – C. 5, L. 3; C. 5, L. 32 – C. 6, L. 58; C. 8, L. 5-14; C. 10, L. 26 – C. 11, L. 18; Bi explicitly teaches methods of bonding including coextrusion and fusion bonding of miscible polymers that necessarily results in the claimed ratio at the fusion boundary).
Bi teaches these filled groove portions and fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the filled groove portions and fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly taught by Bi (C. 3, L. 30-37; C. 11, L. 3-18), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 1-2, 9, and 12-14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Springmann (PCT Pub No. WO 2013/139749 A1) and Bi. All citations to Zhu are directed toward the English machine translation of the Chinese document and all citations to Springmann are directed toward the English machine translation of the PCT document, each provided as a reference.
Regarding claim 1, Zhu teaches a micro-optical imaging film, characterized in that the micro-optical imaging film comprises
a body (1) (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively 
focusing structures (3) being formed on the first portion of the body and pattern structures (4) being formed in the second portion of the body, the focusing structures being formed of the first polymer, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5);
wherein the pattern structures are groove structures (4), wherein the groove structures are formed in the second portion of the body (See e.g. Figs. 4-5; Pages 4-5: “The micro graphic array 4 can be formed on the other surface of the base layer by holographic molding, printing, inkjet, embossing, laser etching, dyeing, photochromic, partial metallization, or UV replication. The micro-text array 4 and its background can also be composed of micro-nano structures with different structures”);
a first fusion portion at an intersection of the first portion and the second portion away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);

cover structures (8) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 4-5; Page 8: “a transparent protective layer 8 on the harmonic diffraction microlens array 3”),
wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 4-5; Page 8: “When the transparent protective layer 8 is in direct contact with the harmonic diffractive microlens array 3, the refractive index of the transparent protective layer 8 is smaller than the refractive index of the microlens array, and the refractive index difference is not less than 0.3”).
Regarding the limitation that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph) which lies within Applicant’s claimed range and thus anticipates the range, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03.I). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2). As such, even if Zhu did not disclose a specific embodiment within the claimed range, it would have been obvious to one having ordinary skill in the art at the time In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “first fusion portion…is formed by fusing the first polymer and the second polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Zhu fails to explicitly disclose that the pattern structures are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer.
However, Springmann teaches a security composite body (100) made from a polymer, focusing structures (75) and pattern structures (5) being formed on the body, the focusing structures and the pattern structures being adapted to each other, so as to form an image, the pattern structures are groove structures (5) filled with a filler (11), the filler is a material having a refractive index to light different from that of the polymer, the color of the filler is different from that of the polymer, the pattern structures are formed inside the body, the outsides of the pattern structures are the polymer formed the body, and no interface is formed inside the body (See e.g. Figs. 1f and 3f; Pages 15-17, 19-21, and 23, e.g. Page 16, L. 637-643: “The relief structure 5 is then filled with a second plastic material 11, so that this forms a counter-structure 15 adapted to the relief structure 5… Substrate layer 1 is made, has a different refractive index rii than the second plastic material 11.”).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the groove structures filled with a filler of a different refractive index from the polymer as in Springmann in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection,” as taught by Springmann (P. 3, L. 101-104).
Additionally, Springmann further teaches that the polymer forming the body includes first polymer forming the focusing structures and second polymer forming the pattern structures, each of the first polymer and the second polymer is a single polymer which do not react with each other, the first fusion portions is a region formed by fusing the two polymers at a preset ratio (See e.g. Figs. 1f and 3f; Pages 15-17, 19-21, and 23, e.g. Page 16, L. 637-643: “The relief structure 5 is then filled with a second plastic material 11, so that this forms a counter-structure 15 adapted to the relief structure 5… Substrate layer 1 is made, has a different refractive index rii than the second plastic material 11.”).
Springmann teaches these different polymers in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection” (P. 3, L. 101-104).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the groove structures filled with the different 
Moreover, although the structure of Zhu meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Zhu fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (100) and a second polymer (102), focusing structures being formed on the first portion of the body and pattern structures formed in the second portion of the body, wherein the pattern structures (108a-c) are groove structures filled with a filler, wherein the groove structures are formed in the second portion of the body and the filler being a material having a refractive index to light different from that of the second polymer, the filler is entirely located inside the second portion of the body, wherein a first fusion portion at an intersection of the first portion (100) and the second portion (102) away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100% (See e.g. Fig. 3; C. 4, L. 62 – C. 5, L. 3; C. 5, L. 32 – C. 6, L. 58; C. 8, L. 5-14; C. 10, L. 26 – C. 11, L. 18; Bi explicitly teaches methods of bonding including 
Bi teaches these filled groove portions and fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the filled groove portions and fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly taught by Bi (C. 3, L. 30-37; C. 11, L. 3-18), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 2, Zhu in view of Springmann and Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures and the pattern structures are integral (See e.g. Figs. 4-5; Pages 4-5).
Regarding claim 9, Zhu in view of Springmann and Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures are formed on a first surface of the body, and the pattern structures are formed on a second surface of the body, the first surface and the second surface being opposite to each other (See e.g. Figs. 4-5; Pages 4-5: “the harmonic diffraction microlens array 3 and the microtext array 4 are respectively located on two opposite surfaces of the base layer 2”).
Regarding claim 12, Zhu in view of Springmann and Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the focusing structures comprise one or more microlenses, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5: “The harmonic diffractive microlens array 3 is composed of a plurality of harmonic diffractive microlenses arranged periodically”).
Regarding claim 13, Zhu in view of Springmann and Bi teaches the imaging film according to claim 1, as above.
Zhu further teaches that the cover structures include first and second surface opposite each other in thickness, the first surface is provided on an exterior surface of the focusing structures, the second surface is flat (See e.g. Figs. 4-5; Page 8).
Regarding claim 14, Zhu teaches an imaging device, characterized in that it comprises:
an imaging film (1) comprising a body (1) (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a 
focusing structures (3) being formed on the first portion of the body and pattern structures (4) being formed in the second portion of the body, the focusing structures being formed of the first polymer, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 4-5; Pages 4-5);
wherein the pattern structures are groove structures (4), wherein the groove structures are formed in the second portion of the body (See e.g. Figs. 4-5; Pages 4-5: “The micro graphic array 4 can be formed on the other surface of the base layer by holographic molding, printing, inkjet, embossing, laser etching, dyeing, photochromic, partial metallization, or UV replication. The micro-text array 4 and its background can also be composed of micro-nano structures with different structures”);
a first fusion portion at an intersection of the first portion and the second portion away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 4-5; Pages 4-5: “They are then laminated to different films, and then the two are compounded together through a compounding process known in the art. When the two layers are compounded, the film with the continuous harmonic diffractive microlens array 3 and the film with the microtexture array 4 can be compounded back-to-back…”);

cover structures (8) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 4-5; Page 8: “a transparent protective layer 8 on the harmonic diffraction microlens array 3”),
wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 4-5; Page 8: “When the transparent protective layer 8 is in direct contact with the harmonic diffractive microlens array 3, the refractive index of the transparent protective layer 8 is smaller than the refractive index of the microlens array, and the refractive index difference is not less than 0.3”); and
a carrying structure (not shown) used for displaying images of the imaging film, the carrying structure is provided on the second surface of the cover structures, wherein the carrying structure is a solid in a transparent state (Page 8: “an adhesive layer may be coated on one or both surfaces of the security element 1 so as to be able to adhere to the protected object”).
Regarding the limitation that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph) which lies within Applicant’s claimed range and thus anticipates the range, "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03.I). Nevertheless, Zhu additionally teaches a range on the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “a first fusion portion…is formed by fusing the first polymer and the second polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Zhu fails to explicitly disclose that the pattern structures are groove structures filled with a filler, the filler being a material having a refractive index to light different from that of the polymer.
However, Springmann teaches a security composite body (100) made from a polymer, focusing structures (75) and pattern structures (5) being formed on the body, the focusing structures and the pattern structures being adapted to each other, so as to form an image, the pattern structures are groove structures (5) filled with a filler (11), the filler is a material having a refractive index to light different from that of the polymer, the color of the filler is different from that of the polymer, the pattern structures are formed inside the body, the outsides of the pattern structures are the polymer formed the body, and no interface is formed inside the body (See e.g. Figs. 1f and 3f; Pages 15-17, 19-
Springmann teaches these groove structures filled with a filler of a different refractive index from the polymer in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection” (P. 3, L. 101-104).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the groove structures filled with a filler of a different refractive index from the polymer as in Springmann in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection,” as taught by Springmann (P. 3, L. 101-104).
Additionally, Springmann further teaches that the polymer forming the body includes first polymer forming the focusing structures and second polymer forming the pattern structures, each of the first polymer and the second polymer is a single polymer which do not react with each other, the first fusion portions is a region formed by fusing the two polymers at a preset ratio (See e.g. Figs. 1f and 3f; Pages 15-17, 19-21, and 23, e.g. Page 16, L. 637-643: “The relief structure 5 is then filled with a second plastic material 11, so that this forms a counter-structure 15 adapted to the relief structure 5… Substrate layer 1 is made, has a different refractive index rii than the second plastic material 11.”).
Springmann teaches these different polymers in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the groove structures filled with the different polymers of Springmann in order “To create security composite body, which includes a security feature to be verified without tools, and is more difficult to manufacture than security composite body known from the prior” and “to increase the security of a safety composite body against opening and reconnection,” as taught by Springmann (P. 3, L. 101-104).
Moreover, although the structure of Zhu meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Zhu fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (100) and a second polymer (102), focusing structures being formed on the first portion of the body and pattern structures formed in the second portion of the body, wherein the pattern structures (108a-c) are groove structures filled with a filler, wherein the groove structures are formed in the second portion of the body and the filler being a material having a refractive index to light different from that of the second polymer, the filler is entirely located inside the second portion of the body, wherein a first fusion portion at an intersection of the first portion (100) and the second portion (102) away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at 
Bi teaches these filled groove portions and fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Zhu with the filled groove portions and fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly taught by Bi (C. 3, L. 30-37; C. 11, L. 3-18), and since it has been held to be within the general skill of a worker in the art to In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Claim(s) 1-2, 4-10, and 12-14 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Steenblik et al. (U.S. Patent No. 5,359,454; hereinafter – “Steenblik”) in view of Zhu and Bi. All citations to Zhu are directed toward the English machine translation of the Chinese document.
Regarding claim 1, Steenblik teaches a micro-optical imaging film, characterized in that the micro-optical imaging film comprises
a body (60), comprised of a first portion (65, 465, 565) and second portion (66, 466, 566), wherein the first portion is made from a first polymer and the second portion is made from a second polymer which is different from the first polymer (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
focusing structures (35, 431, 531) being formed on the first portion of the body and pattern structures (32, 432, 532) being formed in the second portion of the body, the focusing structures being formed of the first polymer, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
wherein the pattern structures are groove structures filled with a filler (67, 434, 466, 567), wherein the groove structures are formed in the second portion of the body and the filler is a material having a refractive index to light different from that of the polymer (See e.g. Figs. 5, 9, and 11; C. 9, L. 1-35; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
the filler is entirely inside the second portion of the body (See e.g. Figs. 5, 9, and 11; C. 9, L. 1-35; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);

cover structures (471, 570) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 9 and 11; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24),
wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 9 and 11; C. 10, L. 9-54 – Steenblik teaches using a low refractive index layer with a refractive index of 1.34, 1.35, 1.42, or 1.43, and a high refractive index layer of 1.55 or 1.6. Thus, the difference is greater than or equal to 0.05).
Although Steenblik does not teach the cover structures in each and every embodiment, Steenblik further teaches that these cover structures “to make the surface of the light control material smooth, thereby making the device more amenable for printing” (C. 10, L. 27-30). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify any of the embodiments of Steenblik to have the cover structures in order “to make the surface of the light control material smooth, thereby making the device more amenable for printing,” as explicitly taught by Steenblik.
Steenblik fails to explicitly disclose that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns.
However, Zhu teaches an optical anti-counterfeiting element having a body with focusing structures and pattern structures wherein a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… 
Specifically, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the micro-optical imaging film of Steenblik such that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns as taught by Zhu “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit,” as in Zhu (Page 2), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “a first fusion portion…is formed by fusing the first portion and the second portion…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, although the structure of Steenblik meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Steenblik fails to explicitly disclose that first fusion 
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (100) and a second polymer (102), focusing structures being formed on the first portion of the body and pattern structures formed in the second portion of the body, wherein the pattern structures (108a-c) are groove structures filled with a filler, wherein the groove structures are formed in the second portion of the body and the filler being a material having a refractive index to light different from that of the second polymer, the filler is entirely located inside the second portion of the body, wherein a first fusion portion at an intersection of the first portion (100) and the second portion (102) away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100% (See e.g. Fig. 3; C. 4, L. 62 – C. 5, L. 3; C. 5, L. 32 – C. 6, L. 58; C. 8, L. 5-14; C. 10, L. 26 – C. 11, L. 18; Bi explicitly teaches methods of bonding including coextrusion and fusion bonding of miscible polymers that necessarily results in the claimed ratio at the fusion boundary).
Bi teaches these filled groove portions and fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Steenblik with the filled groove portions and fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly taught by Bi (C. 3, L. 30-37; C. 11, L. 3-18), and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 2, Steenblik in view of Zhu and Bi teaches the imaging film according to claim 1, as above.
Steenblik further teaches that the focusing structures and the pattern structures are integral (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24).
Regarding claim 9, Steenblik in view of Zhu and Bi teaches the imaging film according to claim 1, as above.
Steenblik further teaches that the focusing structures are formed on a first surface of the body, and the pattern structures are formed on a second surface of the body, the first surface and the second 
Regarding claim 12, Steenblik in view of Zhu and Bi teaches the imaging film according to claim 1, as above.
Steenblik further teaches that the focusing structures comprise one or more microlenses, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 5-6, 9, and 11; C. 8, L. 31 – C. 9, L. 65; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24).
Regarding claim 13, Steenblik in view of Zhu and Bi teaches the imaging film according to claim 1, as above.
Steenblik further teaches that the cover structures include first and second surface opposite each other in thickness, the first surface is provided on an exterior surface of the focusing structures, the second surface is flat (See e.g. Figs. 5-6, 9, and 11; C. 8, L. 31 – C. 9, L. 65; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24).
Regarding claim 14, Steenblik teaches an imaging device, wherein it comprises:
an imaging film comprising a body (60), comprised of a first portion (65, 465, 565) and second portion (66, 466, 566), wherein the first portion is made from a first polymer and the second portion is made from a second polymer which is different from the first polymer (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
focusing structures (35, 431, 531) being formed on the first portion of the body and pattern structures (32, 432, 532) being formed in the second portion of the body, the focusing structures being formed of the first polymer, the focusing structures and the pattern structures being adapted to each other, so as to form an image (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);

the filler is entirely inside the second portion of the body (See e.g. Figs. 5, 9, and 11; C. 9, L. 1-35; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
a fusion portion at an intersection of the first portion and the second portion away from the focusing structures and the pattern structures is formed by fusing the two polymers at a first preset ratio (See e.g. Figs. 5, 9, and 11; C. 8, L. 31 – C. 9, L. 40; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24);
cover structures (471, 570) covering exterior surfaces of at least part of the focusing structures (See e.g. Figs. 9 and 11; C. 10, L. 9-54; C. 10, L. 67 – C. 11, L. 24),
wherein materials of the cover structures and materials of the focusing structures are different, and a difference between a refractive index of the cover structures and a refractive index of the focusing structures is greater than or equal to 0.05 (See e.g. Figs. 9 and 11; C. 10, L. 9-54 – Steenblik teaches using a low refractive index layer with a refractive index of 1.34, 1.35, 1.42, or 1.43, and a high refractive index layer of 1.55 or 1.6. Thus, the difference is greater than or equal to 0.05),
a carrying structure (not shown) used for displaying images of the imaging film, the carrying structure is provided on the second surface of cover structures, wherein the carrying structure is a solid in a transparent state (See e.g. Figs. 5-6, 9, and 11; C. 8, L. 31 – C. 9, L. 65; C. 10, L. 9-54: “The low refractive index layer 471 may also be used as an adhesive between the high refractive index lenses 431 and a polymer film having better printing characteristics”; C. 10, L. 67 – C. 11, L. 24).
Although Steenblik does not teach the cover structures in each and every embodiment, Steenblik further teaches that these cover structures “to make the surface of the light control material smooth, thereby making the device more amenable for printing” (C. 10, L. 27-30). Therefore, it would 
Steenblik fails to explicitly disclose that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns.
However, Zhu teaches an optical anti-counterfeiting element having a body with focusing structures and pattern structures wherein a distance between a top of the focusing structures and a top of the pattern structures is 5-100 microns (See e.g. Figs. 4-5; Page 6, First Paragraph) or less than 50 microns (See e.g. Figs. 4-5; Page 2: “when the thickness of the anti-countering element is limited to less than or equal to 50 μm, the focal length of the micro lens is also limited to less than or equal to 50 μm… its thickness is set such that the micro-graphics array is located near the focal plane of the harmonic diffraction micro-lens array”), with a particular example of 25 microns, within Applicant’s claimed range (Page 6, Third Paragraph);
Specifically, Zhu teaches an explicit example of the distance being 25 microns (Page 6, Third Paragraph). Nevertheless, Zhu additionally teaches a range on the distance of 5-100 microns, or less than 50 microns (Page 2; Page 6, First Paragraph), which each overlaps the claimed range, “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit’ (Zhu, Page 2).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the micro-optical imaging film of Steenblik such that a distance between a top of the focusing structures and a top of the pattern structures is 2~150 microns as taught by Zhu “so as to reduce the accuracy requirements in the manufacturing process while meeting the thickness limit,” as in Zhu (Page 2), since it has been held that where the general conditions of a claim are disclosed in  In re Aller, 105 USPQ 233 (C.C.P.A. 1955), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding the limitation that “a first fusion…formed by fusing the first polymer and the second polymer…” the applicant is advised that patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.
Moreover, although the structure of Steenblik meets the claimed structure, and Zhu teaches that the layers can be bonded by any known method, Steenblik fails to explicitly disclose that first fusion portion is fused to formed by extruding the first polymer forming the focusing structures and the second polymer forming the pattern structures, the first fusion portions is a region formed by fusing the two polymers at a first preset ratio, the first preset ratio is N:M, in which, N and M are contents of the two polymers at the intersection of the neighboring portions of the focusing structures and the groove structures, and values thereof is 0 to 100%, exclusive of 0 and 100%.
However, Bi teaches and ID document structure with pattern coating comprising a body including a first polymer (100) and a second polymer (102), focusing structures being formed on the first portion of the body and pattern structures formed in the second portion of the body, wherein the pattern structures (108a-c) are groove structures filled with a filler, wherein the groove structures are formed in the second portion of the body and the filler being a material having a refractive index to light different from that of the second polymer, the filler is entirely located inside the second portion of the body, wherein a first fusion portion at an intersection of the first portion (100) and the second portion (102) away from the focusing structures and the pattern structures is formed by fusing the two polymers 
Bi teaches these filled groove portions and fusion portions formed by fusing two polymers at a preset ratio in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the imaging film of Steenblik with the filled groove portions and fusion portions formed by fusing two polymers at a preset ratio of Bi as Zhu recognizes that any known bonding technique can be used and in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.,” as explicitly In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Response to Arguments
Applicant's arguments, see pages 7-12, filed 07/01/2021, with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive.
Applicant argues that Bi fails to teach that the second polymer is different from the first polymer and that the filler is entirely located in the second portion. However, Examiner respectfully disagrees.
Specifically, Bi teaches a first polymer layer 100 and a second polymer layer 102 which are polyester layers (See e.g. Fig. 3; C. 4, L. 62 – C. 5, L. 3; C. 5, L. 32 – C. 6, L. 58; C. 8, L. 5-14; C. 10, L. 26 – C. 11, L. 18). Moreover, grooves formed at coating 108 are entirely within the layer 102.

    PNG
    media_image1.png
    291
    681
    media_image1.png
    Greyscale

Figure 1: Bi teaches the required two different polymer portions.
Moreover, Zhu explicitly teaches first and second polymers with grooves formed entirely in the second polymer (See e.g. Figs. 4-5; Pages 4-5: “the optical anti-counterfeiting element 1 includes a base layer 2 and a harmonic diffraction microlens array 3 and a micro-graphics array 4 respectively located on two opposite surfaces of the base layer 2…the base layer 2 is a colorless or colored medium layer that is 
Additionally, Applicant argues that Bi does not teach a fusion portion formed at an intersection between the first portion and the second portion away from the focusing structures and the groove structures. However, Examiner respectfully disagrees.
Specifically, Bi explicitly teaches methods of bonding including coextrusion and fusion bonding of miscible polymers that necessarily results in the claimed ratio at the fusion boundary which read on the claimed fusion portion (C. 4, L. 62 – C. 5, L. 3; C. 5, L. 32 – C. 6, L. 58; C. 8, L. 5-14; C. 10, L. 26 – C. 11, L. 18) in order to “provide bonding performance that increase the security of the identification document by avoiding the need for an adhesive layer between the laminate and document base material” (C. 11, L. 3-18) and thus “provide one or more layers of security, including: 1. variable (e.g., personal) information that links the feature to information on the card and its bearer; 2. optically variable effects that are difficult to reproduce; 3. a unique tactile feel on the surface of the document; 4. obvious tamper evidence and/or intrusion detection; and 5. use of ink formulations that enhance security, such as optical variance, fluorescence, invisible inks (e.g., UV or IR inks), etc.” (C. 3, L. 30-37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896